EDITH H. JONES, Chief Judge: *
The court has carefully reviewed this appeal through the record of its tortuous and lengthy procedural career. We conclude that Appellants’ arguments are mer-itless, as the carefully wrought opinions of the bankruptcy and district courts patiently explain. There is no justification for prolonging this litigation, nor can we fruitfully add to the decisions already rendered.
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.